                                        Michael E. O’Brien
                                        Alaska Bar No. 0311084
                                        MOBrien@perkinscoie.com
                                        PERKINS COIE LLP
                                        1029 West Third Avenue, Suite 300
                                        Anchorage, AK 99501-1981
                                        Telephone: 907.279.8561
                                        Facsimile: 907.276.3108
                                        Attorney for Defendants
                                        Keith Altman (pro hac vice)
                                        The Law Office of Keith Altman
                                        33228 West 12 Mile Road, Suite 375
                                        Farmington Hills, MI 48334
                                        (516)456-5885
                                        kaltman@lawampmmt.com
                                        Attorney for Plaintiff

                                                           IN THE UNITED STATES DISTRICT COURT
                                                                  FOR THE DISTRICT OF ALASKA

                                        DANIEL MACDONALD,
                                                             Plaintiff,
                                               v.
                                        THE UNIVERSITY OF ALASKA, SARA
                                        CHILDRESS IN HER INDIVIDUAL AND
                                        SUPERVISORY CAPACITY, CHASE                  Case No. 1:20-cv-00001-SLG
                                        PARKEY IN HIS INDIVIDUAL AND
                                        SUPERVISORY CAPACITY, SEAN
                                        MCCARTHY, JON TILLINGHAST, AND
                                        JOHN DOES 1-25,
907.279.8561 / Facsimile 907.276.3108




                                                             Defendants.
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                                    STIPULATION FOR DISMISSAL WITHOUT PREJUDICE
                                                                AND TOLLING STATUTE


                                        STIPULATION FOR DISMISSAL WITHOUT PREJUDICE AND TOLLING          LEGAL151459728.2
                                        STATUTE
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 1 of 2
                                         Case 1:20-cv-00001-SLG Document 41 Filed 02/11/21 Page 1 of 2
                                                The parties, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

                                        Procedure, hereby stipulate and agree to dismiss the above-captioned action without

                                        prejudice. The parties further agree the statute shall be tolled from the date the Complaint

                                        in this action was filed, April 14, 2020 (ECF No. 1).


                                                 DATED: February 11, 2021.

                                                                                       PERKINS COIE LLP

                                                                                       s/Michael E. O’Brien__________________
                                                                                        Michael E. O’Brien
                                                                                        Alaska Bar No. 0311084
                                                                                       Attorney for Defendants
                                                 DATED: February 11, 2021.

                                                                                       THE LAW OFFICE OF KEITH ALTMAN

                                                                                       /s/ Keith L. Altman
                                                                                       Keith Altman (pro hac vice)
                                                                                       Attorney for Plaintiff

                                                                            CERTIFICATE OF SERVICE
                                        I hereby certify that on February 11, 2021 I filed a true and correct copy of the foregoing document with
                                        the Clerk of the Court for the United States District Court – District of Alaska by using the CM/ECF
                                        system. Participants in Case No. 1:20-cv-00001-SLG who are registered CM/ECF users will be served
                                        by the CM/ECF system.
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300




                                        s/ Michael E. O’Brien
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                         STIPULATION FOR DISMISSAL WITHOUT PREJUDICE AND TOLLING                                LEGAL151459728.2
                                         STATUTE
                                         MacDonald v. UA, et al.
                                         Case No. 1:20-cv-00001-SLG
                                         Page 2 of 2
                                          Case 1:20-cv-00001-SLG Document 41 Filed 02/11/21 Page 2 of 2
